Citation Nr: 0623916	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-29 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to dual (separate) 10 percent ratings for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
May 1968.



This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana that granted a single 10 percent 
evaluation for the veteran's bilateral tinnitus.

Regarding the appellant's claim for separate 10 percent 
ratings, the VA appealed the decision in Smith v. Nicholson, 
19 Vet. App. 63 (2005), which held more than a single 10-
percent disability evaluation could be provided for bilateral 
tinnitus.  The VA Secretary imposed a stay at the Board on 
the adjudication of tinnitus claims affected by Smith which 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent is sought.  As 
a consequence of the holding in Smith (Ellis) v. Nicholson, 
No. 05-7168, --- F.3d. --- , 2006 WL 1667936 (C.A. Fed 
June 19, 2006), the VA Secretary rescinded stay and directed 
the Board to resume adjudication of the previously stayed 
claims.  The Board's review of the veteran's claim may now 
proceed.


FINDING OF FACT

The veteran has been awarded a single 10 percent evaluation 
for his bilateral tinnitus, which is the maximum disability 
evaluation that may be assigned pursuant to the applicable 
disability rating criteria.


CONCLUSION OF LAW

The veteran's claim for dual 10 percent disability ratings 
for bilateral tinnitus is denied as a matter of law.  
38 U.S.C.A. §§ 1155, 7104(c) (West 2002); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code 6260 (2002) and as amended at 68 Fed. 
Reg. 25823, May 14, 2003; Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 104-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The VCAA would be 
clearly applicable to this claim if the effective date of the 
new law were the sole consideration.  However, though seemly 
ubiquitous in its application, this case presents one of the 
judicially recognized exceptions.  Here the extant law 
regarding compensation for tinnitus controls the appellant's 
situation and no amount of assistance or additional notice 
from VA will change the outcome.  See generally, Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that 
statutory interpretation questions not affected by enactment 
of VCAA).  See also Kane v. Principi, 17 Vet. App. 103 (2003) 
(extending nonapplication to regulatory interpretation 
questions).  See also Sabonis, supra.  

Turning to the merits of the claim, this matter turns on the 
interpretation of the applicable regulation, as the facts are 
not in dispute.  In summary, the RO rating decision in 
November 2002 granted the single 10 percent rating for 
bilateral tinnitus effective from July 23, 2002, under the 
version of 38 C.F.R. § 4.87, Code 6260 then in effect.  The 
rating rested on the VA interpretation that the 10 percent 
evaluation recognized a unilateral or bilateral disorder.  
The RO advised the veteran in September 2003 that there was 
no legal basis to assign a separate evaluation for tinnitus 
in each ear.  The recently revised rating criteria 
specifically precluded separate ratings and it did not have 
retroactive effect.  In light of the recent appellate court 
ruling the criteria in effect before June 2003 are not more 
favorable.  

The VA General Counsel in VAOPGCPREC 2-03 analyzed the 
requirements of the various versions of Code 6260 and the 
effect of other provisions of the law, including 38 C.F.R. 
§ 4.25(b), and the nature of the disability known as 
tinnitus.  
The opinion explained that bilateral tinnitus comprised a 
single disability for VA rating purposes under all of the 
versions of Code 6260.  Therefore, regardless of whether 
tinnitus was perceived as unilateral, bilateral, or in the 
head, the original and the revised versions of Code 6260 
authorized only a single 10 percent rating for tinnitus and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  The undifferentiated nature of the source of the 
noise that is tinnitus is the primary basis for VA's 
practice, as reflected in the notice of proposed rulemaking 
(67 Fed. Reg. 59,033 (Sept. 19, 2002), of rating tinnitus as 
a single disease entity.  38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

The argument for a higher rating is grounded generally in the 
holding in Wanner v. Principi, 17 Vet. App. 4 (2003) and its 
interpretation of the regulations, specifically section 
4.25(b) which states that disabilities resulting from a 
single disease entity are to be rated separately.  In 
essence, the Veterans Court decision in Smith approved this 
construction of section 4.25(b) to bilateral tinnitus and the 
representative relies of this decision in support of the 
present appeal. 

However, on review of the respective positions, the Federal 
Circuit reversed the Veterans Court's decision in Smith, 
deferring to the VA interpretation of Diagnostic Code 6260 
and section 4.25(b) which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is bilateral or unilateral.  The opinion stated that 
an agency interpretation of its own regulations was entitled 
to substantial deference where as here it was not plainly 
erroneous or inconsistent with the regulations.  In addition, 
the Federal Circuit observed that prior legal precedent 
supported the VA interpretation of the rating scheme.  See 
Cromley v. Brown, 7 Vet. App. 376, 378 (1995) where a 
claimant with bilateral tinnitus sought an increased rating, 
it was noted that "the appellant is already rated at 10%, 
the highest level possible under the regulations for 
tinnitus".  The opinion also noted the previously referenced 
agency position in the VA General Counsel opinion and that 
the VA interpretation of its regulations did not require 
observance of administrative procedural formalities 
associated with statutory interpretation in order to be 
afforded deference.  Smith (Ellis) v. Nicholson, No. 05-7168, 
slip op. at 11-13.

Where, as in this case, the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See, e.g., Shields v. Brown, 8 
Vet. App. 346, 351-52 (1995).  Accordingly, as the veteran is 
in receipt of the highest rating for tinnitus allowed by law, 
the appeal for dual or separate 10 percent ratings for 
tinnitus of each ear must be denied as a matter of law.  


ORDER

Entitlement to dual (separate) 10 percent ratings for 
bilateral tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


